Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 16, 19, 20, 21, 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over JP2014231974 (JP ‘974) in view of EP0647821 A1 (EP ‘821).
With respect to claim 1, JP ‘974 discloses a refrigerator comprising: a main body; and a door (3, Fig.2) configured to open and close a front side of the main body, and including: a door body (100, Fig.2) including: chassis (63, 64, Fig.2) forming opposite sides of the door, and an upper door cap (61, Fig.2), coupled to an upper portion of the chassis, a door panel (13) detachably mountable on the door body (Fig.7, Fig.8), opposite end portions of the door panel are supported by the chassis and opposite end portions of the door panel (13) are supported by the chassis (Fig.6).  With respect to claim 1, JP ‘974 does not show the upper door cap includes an opening and a protrusion on the rear surface of the door panel and a fastening member.
EP ‘821 shows an opening (17, Fig.2) at a front face of the upper door cap (16); a protrusion (24, Fig.2) on a rear surface of the door panel (15) and that has a fixing hole (25, Fig.2) formed therein, and a fastening member (21), wherein, the door body (14), the door panel (15), and the fastening member (21) are configured so that the protrusion (24) is insertable into the opening (17) so as to be accommodated in the upper door cap with the protrusion inserted into the opening so as to be accommodated in the upper door cap (the protrusion 24 can be inserted into the opening 17 from the top while the fastening member 21 is still in the opening of the upper door cap as shown in figure 3), the fastening member (21) is passable through the fixing hole (25, by adjusting the fastening member 21 to move up or pushing the protrusion downwards) to fix the door panel (15) to the door body (14) (the top of the fastening member 21 can then pass through the fixing hole 25 from the bottom of the protrusion 24 to fix the protrusion to the door cap). It would have been obvious to one having ordinary skill in the art to include an opening at the front face of the upper door cap of JP ‘974 and a protrusion on the rear surface of the door panel with a fixing hole and a fastening member, as taught by EP ‘821, in order to further fix and align the upper part of the door panel to the door body and securely fix it to the door body. 
With respect to claim 16, the combination shows (JP ‘974) wherein the door body includes a cover (100), the chassis (63, 64) are located at a left side and a right side of the cover (Fig.2), and when the door panel (13) is mounted on the door body, the cover (100) faces the door panel (13, Fig.2).  
With respect to claim 19, the combination shows (EP ‘821) wherein the upper door cap includes a through-hole (19, Fig.2) formed at an upper side of the upper door cap (16), and, when the door panel (15) is mounted to the door body, the through-hole (19) is aligned with the fixing hole (25).  
With respect to claim 20, the combination shows (EP ‘821) wherein, while the door panel (15, Fig.2) is separated from the door body (14), the opening (17, Fig.2) is exposed.  
With respect to claim 21, the combination shows (EP ‘821) wherein the protrusion includes a first protrusion (24) and a second protrusion (other 24, Fig.2) spaced apart from each other along an upper edge portion of the door panel, 3Serial No.: 17/099,627 the fixing hole includes a first fixing hole (25) formed in the first protrusion and a second fixing hole (other 25, Fig.2) formed in the second protrusion, the opening includes a first opening (17) and a second opening (other 17), the fastening member includes a first fastening member (21) and a second fastening member (other 21), and when the door panel is mounted on the door body, the first protrusion (24) is inserted into the first opening (17), and the first fastening member (21) passes through the first fixing hole, and the second protrusion (other 24) is inserted into the second opening (other 17), and the second fastening member (other 21) passes through the second fixing hole (other 25, Fig.2).  
With respect to claim 22, the combination shows (JP ‘974) wherein the door body includes a lower door cap (62, Fig.2) coupled to a lower portion of the chassis, and, the door panel, while mounted on the door body, protrudes further forward than the lower door cap (the lower door cap 62 is coupled to the back surface of the door panel with an adhesive see translation section 0044, thus the door panel would protrude forward than the lower door cap).  
With respect to claim 24, the combination teaches (JP ‘974) wherein the door panel (13) includes glass (see translation).  
With respect to claim 26, the combination teaches (JP ‘974) wherein the door panel (13), while mounted on the door body, protrudes further forward than the chassis (63, 64, Fig.2).  
3.	Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over JP2014231974 (JP ‘974) in view of EP0647821 A1 (EP ‘821) in further view of US Patent 5,358,326 (Cherry).
With respect to claim 17, the combination teaches (JP ‘974) wherein the door body has an insulating material provided inside the door body (see translation), but doesn’t explicitly show the front surface of the cover is spaced apart from the door panel. Cherry shows the door body (13) has an insulating material inside the door body (at 25, Fig.3) and where the door panel (64, Fig.3) is mounted on the door body, a front surface of the cover (20) is spaced apart from the door panel (64) and a rear surface of the cover (20) contacts the insulating material (25). It would have been obvious to one having ordinary skill in the art to space apart the front surface of the cover of modified JP ‘974 from the door panel, such as shown by Cherry, in order to prevent scratching/damage of the door panel when mounted on the door body.
With respect to claim 23, the combination does not show the cover has a cover hole. Cherry shows the cover has a cover hole (hole that accommodates fastener 30, Fig.3) through which a fixing part (30) passes to fix the cover (20) to the chassis (50,58, Fig.3).  It would have been obvious to one having ordinary skill in the art to include a cover hole to the cover of modified JP ‘974, such as shown by Cherry, in order to securely fasten the chassis to the door body.
4.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable 
JP2014231974 (JP ‘974) in view of EP0647821 A1 (EP ‘821) in further view of US Patent 4,583,796 (Nakajima).
	With respect to claim 25, the combination does not explicitly show the door panel is made of metal. Nakajima shows wherein the door panel (1, Fig.3) is made of metal (steel), a left edge portion (2a) and a right edge portion (other 2a) of the door panel are bent, and 4Serial No.: 17/099,627 the chassis (9) includes an edge accommodating portion (14, Fig.3) formed to accommodate the left edge portion and the right edge portion of the door panel while the door panel is mounted on the door body (Col.2 lines 54-58). It would have been obvious to one having ordinary skill in the art to modify the door panel of modified JP ‘974, such that it is metal with bent left and right portions, such as shown by Nakajima, in order to provide a durable sturdy material for the outer surface of the door panel.   
Allowable Subject Matter
5.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6. 	Claim 27 is allowed.

Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive. With respect to applicant’s arguments regarding JP ‘974 that the upper door cap doesn’t have a hole, the examiner notes that EP ‘821 is used to teach the upper door cap with an opening. Regarding applicant’s arguments regarding the coupling sequence of EP ‘821, in that the manner in which the fastening member of applicant’s claimed invention is passable through the fixing hole is significantly different  from the screw and tab coupled together in EP ‘821, is not persuasive. The claims lack structural limitations to distinctly differentiate applicant’s invention from that of the prior art. The claims merely recite with the protrusion inserted into the opening, the fastening member is passable through the fixing hole. This arrangement does not necessarily require the fastening member to be removed from the upper door cap for the protrusion of the door panel to be inserted in the opening. The arrangement of EP ‘821 reads on the amended claim in that the protrusion 24 can be inserted into the opening of the upper door cap and the top part of the fastener 21 can pass through the fixing hole 25 (by adjusting the fastener upwards using it’s threads/moving the protrusion 24 downwards such that the fastening member passes through the fixing hole) to fix the door panel to the door body. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637